DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 11/05/2020, 10/15/2021, 04/06/2022, and 07/18/2022, have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim et al. (US PGPub 2011/0161024).
As to Claim 5, Sim teaches a first slave battery management system (BMS) included in a battery system in which a plurality of slave BMSs and a master BMSs communicate wirelessly (Figure 2, item 100), the first slave BMS comprising: 
a receiving unit configured to receive a data signal from a second slave BMS, wherein the data signal is directed to the master BMS (¶8; ¶35); 
a storage unit configured to store data transmission information indicating that the second slave BMS transmitted data to the master BMS based on the received data signal (Fig. 2 item 113; ¶32; and ¶35); and
 a transmission unit configured to transmit, to the master BMS, the data transmission information indicating that the second slave BMS transmitted data to the master BMS (¶38, “master communication unit 112”; ¶39).

As to Claim 6, Sim teaches wherein during a transmission period, the transmission unit is configured to transmit data of the first slave BMS along with the data transmission information to the master BMS at least once (¶59 “transmits a signal”; ¶66 “through a periodic protocol and a non-periodic protocol”).

As to Claim 14,  Sim teaches wherein the receiving unit is configured to receive a respective data signal from each slave BMS other than the first slave BMS, wherein each data signal is directed to the master BMS, wherein the storage unit is configured to store data transmission information indicating that each other slave BMS transmitted data to the master BMS based on the respective received data signals, and wherein the transmission unit is configured to transmit to the master BMS, the data transmission information indicating that each other slave BMS transmitted data to the master BMS (¶59 “transmits a signal”; ¶66 “through a periodic protocol and a non-periodic protocol”).

As to Claim 15, Sim teaches wherein the data signal includes battery information of a battery module managed by the first slave BMS (Fig. 2, item 122_1 and 123_1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US PGPub 2011/0161024) in view of Hwang et al. (US PGPub 2018/0145521).
As to Claims 1, and 10,  Sim teaches a master battery management system (BMS) (Fig. 1, item 100 “Master BMS”) included in a battery system in which a plurality of slave BMSs (Fig. 1, item 140_n “Nth Slave BMS”) and a master BMS communicate wirelessly (¶34, “broadcasting method”;  ¶59, “transmits a signal”; ¶61, “broadcasting method”) , the master BMS comprising: 
a receiving unit configured to receive during a transmission period, from each respective slave BMS of the plurality of slave BMSs (¶¶59-62), 
(i) data of the respective slave BMS (¶63; “requests the first block master BMS 120_1 again for the specific battery data”; ¶64 “ specific battery data requesting operation S5”; Figure 4, item S5) and 
(ii) data transmission information indicating that another slave BMS other than the corresponding respective slave BMS transmitted data to the master BMS, wherein each of the plurality of slave BMSs is configured to transmit data at least once during the transmission period (¶34; ¶37; ¶40); and
Sim is silent as to:
a determination unit configured to: 
identify an error between the master BMS and at least one of the plurality of slave BMSs; and determine a cause of the error based on the data and the data transmission information received from each slave BMS during the transmission period.
Hwang teaches a determination unit configured to: 
identify an error between the master BMS and at least one of the plurality of slave BMSs; and determine a cause of the error based on the data and the data transmission information received from each slave BMS during the transmission period (¶51, “status information may include prediction information…regarding whether the battery unit is abnormal may represent information associated with a prediction … abnormal status”; ¶57, “controller 130 may transmit information about abnormal status and physical quantity data to the master processing device”).
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Sim teaches the wireless communication between the slave and master BMS with regards to battery information including abnormal status (¶37 and ¶51).  Hwang teaches a specific criteria for determining the abnormal batteries (¶51).  Sim suggests the use of a particular criteria to determine abnormal status; therefore, the skilled artisan would find it obvious to use the criteria taught by Hwang to promote an effective battery monitoring system.

As to Claim 2, Sim teaches wherein the determination unit is configured to identify the error for a given slave BMS when there is no data directly received from the given slave BMS during the transmission period (¶51).

As to Claim 7, Sim teaches a slave receiving unit configured to receive a data signal from at least one other slave BMS, wherein the data signal is directed to the master BMS (Fig. 2); 
a storage unit configured to store data transmission information indicating that the at least one other slave BMS transmitted data to the master BMS based on the received data signal (Fig. 2, item 113 and 112); and 
a transmission unit configured to transmit, to the master BMS, the data transmission information indicating that the at least one other slave BMS transmitted data to the master BMS (¶38, “master communication unit 112”; ¶39).

As to Claim 8, Sim teaches wherein the determination unit is configured to identify the error for a given slave BMS when there is no data directly received from the given slave BMS during the transmission period (¶19).

As to Claim 16, Sim teaches wherein the data signal includes battery information of a battery module managed by the first slave BMS (Figure 4).

As to Claim 17, Sim teaches wherein the determination unit is configured to determine that the cause of the error occurs in a specific slave BMS in response to a determination that there is no data directly received from the specific slave BMS and that there is no data transmission information received from any of the plurality of slave BMSs indicating that the specific slave BMS transmitted data to the master BMS (Figure 2).

Claims 3-4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US PGPub 2011/0161024) in view of Hwang et al. (US PGPub 2018/0145521) and further in view of Isnin, (“A study on wireless communication error performance and path loss prediction.” (2011), University of Plymouth).
As to Claims 3, 9, and 12, Sim and Hwang are silent as to wherein the determination unit is configured to determine that the cause of the error is a communication error between the given slave BMS and the master BMS based on the data transmission information received at the receiving unit including an indication that the given slave BMS transmitted data to the master BMS and the data received at the receiving unit not including data from the given slave BMS.
Isnin teaches to wherein the determination unit is configured to determine that the cause of the error is a communication error between the given slave BMS and the master BMS based on the data transmission information received at the receiving unit including an indication that the given slave BMS transmitted data to the master BMS and the data received at the receiving unit not including data from the given slave BMS (p. 35-38).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Sim teaches the wireless communication between the slave and master BMS with regards to battery information including abnormal status (¶37 and ¶51).  Hwang teaches a specific criteria for determining the abnormal batteries (¶51).  Isnin teaches that signal or communication error is accounted for by a skilled artisan.  A communication error may also be included in an abnormal status since the error may occur within the communication unit taught by Sim.  Sim suggests the use of a particular criteria to determine abnormal status; therefore, the skilled artisan would find it obvious to use the criteria taught by Hwang to promote an effective battery monitoring system.

As to Claim 4 and 13, Sim and Hwang are silent further comprising a noise measurement unit configured to measure noise of data received from the plurality of slave BMSs, wherein the determination unit is configured to determine a communication possible state in which communication with the plurality of slave BMSs is possible based on the noise measured in the noise measurement unit.
Isnin teaches comprising a noise measurement unit configured to measure noise of data received from the plurality of slave BMSs, wherein the determination unit is configured to determine a communication possible state in which communication with the plurality of slave BMSs is possible based on the noise measured in the noise measurement unit (p. 107-108).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Sim teaches the wireless communication between the slave and master BMS with regards to battery information including abnormal status (¶37 and ¶51).  Hwang teaches a specific criteria for determining the abnormal batteries (¶51).  Isnin teaches that signal or communication error is accounted for by a skilled artisan.  A communication error may also be included in an abnormal status since the error may occur within the communication unit taught by Sim.  Hwang further teaches that noise is a factor the skilled artisan considers and removes (¶47).  Sim suggests the use of a particular criteria to determine abnormal status; therefore, the skilled artisan would find it obvious to use the criteria taught by Hwang to promote an effective battery monitoring system.

As to Claim 11, Hwang teaches wherein determining the cause of the error comprises determining that the cause of the error occurs in a specific slave BMS in response to determining that there is no data directly received from the specific slave BMS and that there is no data transmission information received from any of the plurality of slave BMSs indicating that the specific slave BMS transmitted data to the master BMS (Fig. 6 item 640; ¶51 teaches specific lists of faults).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY Y YI/Primary Examiner, Art Unit 2852